DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 12, 2021.  As directed by the amendment: claims 1-2, 5-8, 10-12, 14 and 18 have been amended, claims 13, 15-16 and 19 have been cancelled, and claims 21-23 have been added.  Thus, claims 1-12, 14, 17-18 and 20-23 are presently pending in this application.  Claims 10 and 21-22 are withdrawn, see below. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 11-12, 14, 17-18, 20 and 23, drawn to a method for fragmenting atherosclerotic material, classified in A61M2025/109.
II. Claims 10, 21-22, drawn to an intravascular device, classified in A61B17/32075.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process wherein the apparatus must be rotated and retracted more than one time to incise the same amount of atherosclerotic material as claimed in the process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  Here, different search queries are required because the method includes a plurality of incising devices and retraction of said incising devices to create multiple incisions along the zone of attention with a single retraction. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adam Smith on September 22, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9, 11-12, 14, 17-18, 20 and 23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/991,493, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 3-4, 14 and 17-18 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in line 3 “…coating the balloon with a coating…”, which is indefinite because it is not clear how this step would be performed within a blood vessel. Claim 11 depends from claim 1, and claim 1 is drawn to a method for fragmenting atherosclerotic material within a zone of attention within a blood vessel.  Claim 11 appears to be a step of preparing the balloon or manufacturing the balloon, rather than a step of the method recited in claim 1 that occurs within a vessel. For purposes of examination, this limitation regarding coating the balloon is interpreted to further limit the device.  Claim 12 is rejected because it depends from claim 11.  
Claim 17 is similarly rejected to claim 11, wherein line 3 of claim 17 recites “…coating the balloon…” which is indefinite because it is not clear how this step would be performed within a blood vessel.  For purposes of examination, this is interpreted to further limit the device.
Claim 20 is similarly rejected to claim 11, wherein line 2 of claim 20 recites “…coating the balloon…” which is indefinite because it is not clear how this step would be performed within a blood vessel.  For purposes of examination, this is interpreted to further limit the device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lary, US 5,697,944.
Regarding claim 1, Lary discloses a method for fragmenting atherosclerotic material within a zone of attention within a blood vessel (col 5 line 39 to col 6 line 13), said method comprising the steps of: providing an intravascular catheter device (device 10, col 5 line 40, shown in Figs. 2-6) comprising a balloon (balloon 34, col 4 lines 60-61) and a plurality of incising devices (blades 30a-b, col 4 line 49) spaced apart about an outer surface of the balloon (Figs. 4-5), wherein said incising devices extend along a longitudinal axis of the balloon (longitudinal axis 22, col 4 lines 22-23, and Figs. 4-5); manipulating the balloon to a distal portion of the zone of attention (device 10 can be manipulated back and forth in the distal and proximal directions, thus incising the stenotic segment, col 6 lines 1-5); inflating the balloon (inflate the balloon, col 5 line 58); retracting the balloon along the zone of attention to incise the atherosclerotic material (device 10 can be manipulated back and forth in the distal and proximal directions, thus incising the stenotic segment, col 6 lines 1-5); and deflating the balloon (withdrawing fluid from the balloon, col 6 line 11).  
Regarding claim 4, Lary discloses the method of claim 1 wherein: the balloon is inflated to a pressure configured to place the incising devices in contact with the atherosclerotic material without compressing the atherosclerotic material (blades extend radially, col 5 line 60-61, and then further movement in the distal direction will cause blades to incise, col 5 lines 62-64, so that contact occurs without compression). 
Regarding claim 23, Lary discloses the method of claim 1 further comprising the steps of: manipulating a guide wire (guide wire 44, col 5 line 41) to the distal portion of the zone of attention (Fig. 6), wherein the step of manipulating the balloon to the distal portion of the zone of attention comprises the sub-steps of placing the balloon atop the guidewire and manipulating the balloon along the guide wire (col 5 line 43-48 and Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bence et al. (Bence), US 2006/0106413 A1 in view of Gomringer et al. (Gomringer), US 5,224,949.
Regarding claim 1, Bence discloses a method for fragmenting atherosclerotic material within a zone of attention within a blood vessel (P0014), said method comprising the steps of: providing an intravascular catheter device (catheter 10, P0014 and shown in Fig. 1) comprising a balloon (balloon 16, P0014) and a plurality of incising devices (blades 20, P0014) spaced apart about an outer surface of the balloon (Fig. 1), wherein said incising devices extend along a longitudinal axis (longitudinal axis is the axis at the center or the balloon) of the balloon (Fig. 1); manipulating the balloon to a distal portion of the zone of attention (location of the distal end of the catheter adjacent an area of interest, claim 17, wherein the area of interest is the zone of attention and includes a distal portion); inflating the balloon (balloon is inflated, claim 17); and deflating the balloon (deflating the balloon, claim 17).  
Bence does not teach retracting the balloon along the zone of attention to incise the atherosclerotic material.  
However, Gomringer teaches a method for operating an endarterectomy cutting tool wherein the tool is retracted along the zone of attention (the operator can then move the cutting tool 10 back and forth across any lesion or stenotic segment, col 5 lines 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bence to retract the balloon for the purpose of ensuring that the plaque is incised for the entire longitudinal span of the plaque, and thus additionally weakened for a subsequent angioplasty, Gomringer col 5 lines 5-9.
Regarding claim 6, Bence in view of Gomringer teaches the method of claim 1 wherein: said balloon comprises a cylindrically shaped portion (Bence, see annotated Fig. 1 below), when inflated, and a tapered portion (Bence, see annotated Fig. 1 below) on each end of the cylindrically shaped portion; and said incising devices are secured about an outer surface of the cylindrically shaped portion of said balloon (Bence, Fig. 1); and said incising devices extend parallel with the longitudinal axis of the balloon (Bence Fig. 1).  

    PNG
    media_image1.png
    818
    1046
    media_image1.png
    Greyscale

Regarding claim 23, Bence in view of Gomringer teaches the method of claim 1 further comprising the steps of: manipulating a guide wire (Bence, guidewire 22, P0014) to the distal portion of the zone of attention (Bence, Fig. 1), wherein the step of manipulating the balloon to the distal portion of the zone of attention comprises the sub-steps of placing the balloon atop the guidewire and manipulating the balloon along the guide wire (Bence, catheter 10 advanced over a guidewire 22, P0014).
Claims 2-3, 11-12, 14, 79-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bence in view of Gomringer in view of Drasler et al. (Drasler), US 2010/0228333 A1.
Regarding claim 2, Bence in view of Gomringer teaches the method of claim 1.
Gomringer teaches preparing a plaque with incisions for a subsequent angioplasty operation, col 5 lines 7-9.
Bence in view of Gomringer do not explicitly teach the method further comprising the steps of: providing an angioplasty balloon; manipulating the angioplasty balloon to the zone of attention; inflating the angioplasty balloon to compress the fragmented atherosclerotic material; and deflating the angioplasty balloon.  
However, Drasler teaches an angioplasty method (angioplasty, P0003) further comprising the steps of: providing an angioplasty balloon (balloon, P0012); manipulating the angioplasty balloon to the zone of attention (site of the lesion, P0012); inflating the angioplasty balloon (the balloon on the balloon angioplasty catheter is inflated, P0012) to compress the fragmented atherosclerotic material (angioplasty, P0012); and deflating the angioplasty balloon (balloon is deflated, P0015).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Bence in view of Gomringer with the method of Drasler for the purpose of completing the procedure of restoring flow through an occluded vessel via an angioplasty.
Regarding claim 3, Bence in view of Gomringer in view of Drasler teaches the method of claim 2.
Although the references to not explicitly teach wherein: the angioplasty balloon is inflated to a higher pressure than the balloon, it would have been obvious to one of ordinary skill in the art that the angioplasty balloon is inflated to a higher pressure relative to the balloon because the purpose of the angioplasty balloon is to compress the incised plaque, thus requiring excess pressure relative to the balloon, wherein the purpose of the balloon is for incising, and thus requiring less pressure relative to the angioplasty balloon.  
Regarding claim 11, Bence in view of Gomringer teaches the method of claim 1 further comprising the steps of: providing a sheath (Bence, outer sheath, P0019) and a tip member (Bence, tip member, see annotated Fig. 1 below).

    PNG
    media_image2.png
    588
    787
    media_image2.png
    Greyscale

 Bence in view of Gomringer does not teach coating the balloon with a coating comprising at least one pharmaceutical; placing the sheath in a closed position such that said sheath abuts said tip member to form a watertight connection; and placing the sheath in an opened position to expose the coating.  
However, Drasler teaches a drug eluting surface covering for coating the balloon (balloon that has a drug mixture located on the outside surface, P0059 and Fig. 6) comprising at least one pharmaceutical (restenosis drug, P0010); placing the sheath in a closed position such that said sheath abuts said tip member (Fig. 6, showing the sheath 25 abutting the conical section) to form a watertight connection (balloon and sheath are delivered to the lesion site with the sheath protecting the drug coated balloon from exposure to blood, P0017); and placing the sheath in an opened position to expose the coating (the sheath is retracted proximally to expose the drug coated balloon, P0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the balloon and sheath of Bence with the coating and sheath of Drasler for the purpose of delivery of a drug and to protect the drug from dissolution into the blood (Drasler, abstract).
Regarding claim 12, Bence in view of Gomringer in view of Drasler teaches the method of claim 11 further comprising the steps of: providing a lubricious material (Drasler, slip agent, P0059) between said balloon and an inner surface of said sheath (Drasler, between the sheath and the balloon catheter, P0059, wherein the slip agent can be applied to either the balloon catheter or the sheath inner surface, P0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bence in view of Gomringer in view of Drasler to include a slip agent for the purpose of allowing the sheath to slide relative to the balloon catheter, as taught by Drasler P0059.
Regarding claim 14, Bence discloses a method for fragmenting atherosclerotic material within a zone of attention within a blood vessel (claim limitations are mapped as claim 1 above, unless otherwise noted below), said method comprising the steps of: providing a catheter tube (outer tubular member 26, P0018) and configured to accommodate an inflation fluid (for inflation and deflation, claim 17), a balloon connected to a distal portion of, and in fluid communication with, said catheter tube (Fig. 1) and comprising a plurality of blades spaced apart about an outer surface of the balloon (Fig. 1), wherein said blades are oriented to extend parallel with a longitudinal axis of the balloon; manipulating a guide wire (Bence, guidewire 22, P0014) to a distal end of the zone of attention (Bence, Fig. 1); manipulating the intravascular catheter device, while in a deflated state, along the guide wire to the distal end of the zone of attention (Fig. 1, prior to inflation); inflating the balloon to an inflated state where the blades contact the atherosclerotic material; deflating the balloon; removing the balloon from the zone of attention (withdrawing the balloon from the blood vessel, claim 17).
Bence does not explicitly teach providing an intravascular catheter device comprising a handle assembly comprising an inflation device.
However, Aggerholm teaches a scoring balloon and providing an intravascular catheter device comprising a handle assembly (valving unit 56, P0039 and shown in Fig. 4) comprising an inflation device (unit 56 includes one or more ports for the supply or removal of fluid from components of the assembly 50, such as inflation fluid to the scoring balloon, P0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Bence with the valving unit and inflation device of Aggerholm for the purpose of inflating and deflating the balloon of Bence.
Bence in view of Aggerholm does not explicitly teach retracting the balloon, while in the inflated state, along the zone of attention, to incise and fragment the atherosclerotic material.
However, Gomringer teaches a method for operating an endarterectomy cutting tool wherein the tool is retracted, while in the inflated state, along the zone of attention (the operator can then move the cutting tool 10 back and forth across any lesion or stenotic segment, col 5 lines 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bence to retract the balloon for the purpose of ensuring that the plaque is incised for the entire longitudinal span of the plaque, and thus additionally weakened for a subsequent angioplasty, Gomringer col 5 lines 5-9.
Gomringer teaches preparing a plaque with incisions for a subsequent angioplasty operation, col 5 lines 7-9.
Bence in view of Aggerholm in view of Gomringer does not teach manipulating an angioplasty balloon to a location within the zone of attention; and inflating the angioplasty balloon to compress the incised and fragmented atherosclerotic material, wherein the angioplasty balloon is inflated to a higher pressure than the balloon.  
However, Drasler teaches an angioplasty method (angioplasty, P0003) comprising the steps of: manipulating an angioplasty balloon (balloon, P0012) to a location within the zone of attention (site of the lesion, P0012); and inflating the angioplasty balloon (the balloon on the balloon angioplasty catheter is inflated, P0012) to compress the incised and fragmented atherosclerotic material (angioplasty, P0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Bence in view of Aggerholm in view of Gomringer with the method of Drasler for the purpose of completing the procedure of restoring flow through an occluded vessel via an angioplasty.
Although the references to not explicitly teach wherein: the angioplasty balloon is inflated to a higher pressure than the balloon, it would have been obvious to one of ordinary skill in the art that the angioplasty balloon is inflated to a higher pressure relative to the balloon because the purpose of the angioplasty balloon is to compress the incised plaque, thus requiring excess pressure relative to the balloon, wherein the purpose of the balloon is for incising, and thus requiring less pressure relative to the angioplasty balloon.  
Regarding claim 17, Bence in view of Aggerholm in view of Gomringer in view of Drasler teaches the method of claim 14 further comprising the steps of: providing a sheath (Bence, sheath, P0019 modified by Drasler, sheath 25, P0059) and a tip member (Bence, tip member, see annotated Fig. 1 above); coating the balloon with a material comprising at least one pharmaceutical agent (Drasler, balloon that has a drug mixture located on the outside surface, P0059 and Fig. 6); placing the sheath in a closed position such that said sheath abuts said tip member (Drasler, Fig. 6, showing the sheath 25 abutting the conical section) to form a watertight connection (Drasler, balloon and sheath are delivered to the lesion site with the sheath protecting the drug coated balloon from exposure to blood, P0017) about the balloon to prevent the at least one pharmaceutical agent from premature elution; and placing the sheath in an opened position to expose the coating and release the at least one pharmaceutical agent (Drasler, once it has reached its proper position with respect to the lesion, the sheath is retracted proximally to expose the drug coated balloon, P0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the balloon and sheath of Bence with the coating and sheath of Drasler for the purpose of delivery of a drug and to protect the drug from dissolution into the blood (Drasler, abstract).
Regarding claim 18, Bence discloses a method for fragmenting atherosclerotic material within a zone of attention within a blood vessel (mapped as claim 14 above unless otherwise noted below), said method comprising the steps of: providing an intravascular catheter device comprising a balloon, a plurality of incising devices spaced apart about a circumference of an outer surface of the balloon (Fig. 1) and extending along a longitudinal axis of the balloon; manipulating the intravascular catheter device, while said balloon is in a deflated state, to a distal end of the zone of attention; inflating the balloon to a first pressure sufficient to place the incising device in contact with the atherosclerotic material.
 Bence does not explicitly teach retracting the balloon along the zone of attention at least once to incise and fragment the atherosclerotic material..  
However, Gomringer teaches a method for operating an endarterectomy cutting tool wherein the tool is retracted along the zone of attention (the operator can then move the cutting tool 10 back and forth across any lesion or stenotic segment, col 5 lines 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Bence to retract the balloon for the purpose of ensuring that the plaque is incised for the entire longitudinal span of the plaque, and thus additionally weakened for a subsequent angioplasty, Gomringer col 5 lines 5-9.
Gomringer teaches preparing a plaque with incisions for a subsequent angioplasty operation, col 5 lines 7-9.
Bence in view of Gomringer do not explicitly teach the method further comprising the steps of: providing an angioplasty device comprising an angioplasty balloon; manipulating the angioplasty device to a location within the zone of attention; and inflating the angioplasty balloon to a second pressure sufficient to compress the incised and fragmented atherosclerotic material, wherein said second pressure is higher than said first pressure, wherein said second pressure is higher than said first pressure and is lower than would be required to compress said atherosclerotic material in a non- incised and non-fragmented state.  
However, Drasler teaches an angioplasty method (angioplasty, P0003) further comprising the steps of: providing an angioplasty device comprising an angioplasty balloon (balloon, P0012); manipulating the angioplasty device to a location within the zone of attention (site of the lesion, P0012); and inflating the angioplasty balloon to a second pressure sufficient to compress the incised and fragmented atherosclerotic material (angioplasty, P0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Bence in view of Gomringer with the method of Drasler for the purpose of completing the procedure of restoring flow through an occluded vessel via an angioplasty.
Although the references to not explicitly teach wherein said second pressure is higher than said first pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the angioplasty balloon is inflated to a higher pressure relative to the balloon because the purpose of the angioplasty balloon is to compress the incised plaque, thus requiring excess pressure relative to the balloon, wherein the purpose of the balloon is for incising, and not compression, and thus requiring less pressure relative to the angioplasty balloon.  Likewise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the second pressure is lower than would be required to compress the atherosclerotic material in a non-incised and non-fragmented state because the purpose of incision is to weaken the plaque for a subsequent angioplasty operation, as taught by Gomringer col 5 lines 7-9.
Regarding claim 20, Bence in view of Gomringer in view of Drasler teaches the method of claim 18 further comprising the steps of: coating the balloon with at least one pharmaceutical agent (Drasler, balloon that has a drug mixture located on the outside surface, P0059 and Fig. 6); providing a tip member (Bence, tip member, see annotated Fig. 1 above) and a sheath (Bence, sheath, P0019 modified by Drasler, sheath 25, P0059) at said intravascular catheter device, wherein said sheath is configured to selectively abut said tip member (Drasler, Fig. 6, showing the sheath 25 abutting the conical section) to form a watertight connection (Drasler, balloon and sheath are delivered to the lesion site with the sheath protecting the drug coated balloon from exposure to blood, P0017) about said balloon; and placing the sheath in an opened position, when said balloon is located within said zone of attention, to release the at least one pharmaceutical agent (Drasler, once it has reached its proper position with respect to the lesion, the sheath is retracted proximally to expose the drug coated balloon, P0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the balloon and sheath of Bence with the coating and sheath of Drasler for the purpose of delivery of a drug and to protect the drug from dissolution into the blood (Drasler, abstract).
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bence in view of Gomringer in view of Pigott, US 2013/0066346 A1.
Regarding claim 5, Bence in view of Gomringer teaches the method of claim 1.
Bence in view of Gomringer does not teach the method further comprising the steps of: rotating the balloon; repeating the steps of: manipulating the balloon to the distal portion of the zone of attention; inflating the balloon; retracting the balloon along the zone of attention to incise the atherosclerotic material; and deflating the balloon.  
However, Pigott teaches a method for an intravascular catheter having an expandable portion further comprising the steps of: rotating the balloon (rotated, P0045); repeating the steps of: manipulating the balloon to the distal portion of the zone of attention; inflating the balloon; retracting the balloon along the zone of attention to incise the atherosclerotic material; and deflating the balloon (previous steps repeated, P0045).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Bence in view of Gomringer with the method or rotation taught by Pigott, followed by repeating the steps of Bence in view of Gomringer for the purpose of creating further incisions as taught by Pigott P0045, to thereby further weaken the plaque for a subsequent angioplasty operation.
Regarding claim 7, Bence in view of Gomringer teaches the method of claim 6 wherein: each of said incising devices comprise a blade (Bence, blades 20, P0014) extending away from the outer surface (Bence, Fig. 1).
Bence in view of Gomringer does not explicitly teach each of said blades comprise an arcuate shape.  
However, Pigott teaches an intravascular catheter having an expandable incising portion wherein each of said blades comprise an arcuate shape (incising members having arcuate shaped blades, P0032 and shown in Figs. 3-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the blades of Bence with the arcuate shape taught by Pigott as a simple substation of one known blade shape (Bence, Fig. 1 blade) for another (Pigott, arcuate shaped blades, P0032) to obtain the predictable result of incising an intravascular plaque.  
Regarding claim 8, Bence in view of Gomringer in view of Pigott teaches the method of claim 7 wherein: each of said blades are positioned at a distal portion of said cylindrically shaped portion of said balloon (Bence, blades 20 as modified by Pigott with an arcuate shape are positioned at a distal portion of the cylindrically shaped portion because they extend from the proximal to the distal end of the cylindrically shaped portion).  
Regarding claim 9, Bence in view of Gomringer in view of Pigott teaches the method of claim 8 wherein: said blades comprise four blades evenly spaced apart from one another about said cylindrically shaped portion (Bence, four cutting members in a regular pattern, P0015).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783